Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                     No. 04-20-00277-CV

                                       Bruce KNEESE,
                                          Appellant

                                               v.

              WELLS FARGO BANK, N.A.; Wells Fargo Home Mortgage, Inc.;
                      Mark C. Sparrow; and Dawn M. Sparrow,
                                    Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 15115
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of court for this appeal are taxed against Bruce Kneese.

       SIGNED August 18, 2021.


                                                _____________________________
                                                Patricia O. Alvarez, Justice